DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/20/2022 has been entered.
 CLAIM INTERPRETATION
1. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a driving unit and a measurement unit in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f)orpre-AIA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f)or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 is objected to because of the following informalities: the phrase “a memory” in line 3 should be re-written as “the memory”. Examiner believes that it is the same memory disclosed in claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 6-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yukawa et al. US Patent No. 11,095,237 B2.

Regarding claim 1, Yukawa discloses 
A motor control apparatus (See Fig. 2, item 10) for controlling a motor (Motor M1), comprising: a processor (Item 20) connected to a memory (Item 24) (See column 13, lines 45-48, column 35, lines 43-53), the processor being configured to: drive the motor (See column 16, lines 4-34); 
measure a current value flowing to a terminal of each phase of the motor (See column 16, lines 9-22); estimate whether the motor has state abnormality (Check and failure evaluation via control signal output from item 22) based on the measured current value (See column 16, lines 35-59); short, if it is estimated that the motor has the state abnormality, the terminal of each phase of the motor during driving of the motor (See column 16, lines 50-67, column 17, lines 1-25, column 19, lines 24-62. Driver circuit (30) sends a signal to perform short) and determine whether  rotation abnormality has occurred (In step S17) in the motor based on the measured current value during a period of the short (See column 19, lines 63-67, column 20, lines 1-14); and  perform, if it is determined that the rotation abnormality has occurred in the motor, predetermined error processing (Steps S21 and S22) is performed. (See column 20, lines 25-35)  

Regarding claim 2, Yukawa discloses 
, wherein if a current value of the terminal of one measured phase falls within a predetermined current value range (The specified range) in a predetermined period in the period of the short, it is determined that the rotation abnormality has occurred in the motor. (See column 19, lines 63-67, column 20, lines 1-13)  

Regarding claim 3, Yukawa discloses 
, wherein if both measured current values of terminals of two different phases fall within a predetermined current value range (The specified range) at an end of the period of the short, the it is determined that the rotation abnormality has occurred in the motor. (See column 19, lines 63-67, column 20, lines 1-13. Step S16 acquires changes in current phase and step S17 check for the specified ranges)

Regarding claim 6, Yukawa discloses 
, wherein if the short is performed during normal driving of the motor and it is not determined that the rotation abnormality has occurred in the motor, the processor is configured to control to return to the normal driving. (Yes in step S17 denotes normal and step S19 further starts resume feedback control. See column 20, lines 5-24)    

Regarding claim 7, Yukawa discloses 
, wherein the predetermined error processing includes at least one of reactivation of the motor control apparatus (STP Outputting active check signal and Resume Feedback control), emergency stop of the motor control apparatus, and recording of error information in a memory accessible from the motor control apparatus. (See column 20, lines 25-35. Item 24 inherently stores all the program. See column 18, lines 14-19)  
 

Regarding claim 8, Yukawa discloses 
, wherein when returning to the normal driving, the processor is configured to perform additional control (Powering operation or regenerating operation in step S12) of compensating for a change in a motor operation caused by the short is performed. (See column 19, lines 24-37)  

Regarding claim 9, Yukawa discloses 
, wherein the additional control includes adjusting an internal parameter (Powering operation or regenerating operation in step S12), the internal parameter is used for the estimation of whether the motor has state abnormality (See column 20, lines 24-37).  

Regarding claim 10, Yukawa discloses 
, wherein if the short is performed during a time in which the motor is made to transit from normal driving to a stop state (Stop Outputting active check signal) and it is not determined that the rotation abnormality has occurred in the motor, the processor is configured to perform the short again so that the motor transitions to the stop state. (Fig. 4 discloses performing three-phase short circuit control after Yes in step S18. The loop is continuously running in Fig. 4)  

Regarding claim 11, Yukawa discloses 
, wherein the predetermined error processing includes prohibition of next activation of the motor control apparatus (Stop Outputting active check signal in step S21. (See column 20, lines 25-35)  
 
Regarding claim 12, Yukawa discloses 
 A control method of a motor control apparatus for controlling a motor, the motor control apparatus including a driving unit (Fig. 2, items 30 and 40. See column 14, lines 9-13) configured to drive the motor, and a measurement unit (Items Csu, Csv, ans Csw) configured to measure a current value flowing to a terminal of each phase of the motor (See column 16, lines 9-22), the control method comprising: estimating whether the motor has state abnormality based on the measured current value; shorting, if it is estimated that the motor has the state abnormality, the terminal of each phase of the motor during driving of the motor by the driving unit (See column 15, lines 20-42, column 16, lines 50-67, column 17, lines 1-25, ) and determining whether rotation abnormality has occurred in the motor based on the measured current value measured by the measurement unit during a period of the short; and 
performing, if it is determined that the rotation abnormality is detected after the state abnormality has occurred in the motor. (See claim 1 rejection for detail)  

Regarding claim 13, Yukawa discloses 
 A non-transitory computer-readable recording medium (Fig. 2, item 24) storing a program that causes a computer (Item 20) to function as a motor control apparatus for controlling a motor (See column 15, lines 65-67, column 16, lines 1-2), the program causing the computer to: drive the motor; measure a current value flowing to a terminal of each phase of the motor;  estimate whether the motor has state abnormality based on the measured current value; short, if it is estimated that the motor has the state abnormality, the terminal of each phase of the motor during driving of the motor and determine whether detect rotation abnormality has occurred in the motor based on the measured current value during a period of the short; and 
perform, if it is determined that the rotation abnormality has occurred in the motor, predetermined error processing is performed. (See claim 1 rejection for detail)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al. US Patent No. 11,095,237 B2.

Regarding claim 5, Yukawa embodiment does not disclose but a variation of Embodiment 1 discloses, wherein the processor is configured to estimate a speed of the motor, and estimate that the motor has the state abnormality if a difference between the estimated speed and a target speed exceeds a first threshold (Threshold r1), or if an accumulated value obtained by accumulating the difference for a predetermined period exceeds a second threshold. (See column 21, lines 15-57, column 22, lines 1-15. Yukawa does not say “a target speed”. However, Fig. 6 shows Feedback control is only stopped at step S13. It should be understood that the target speed is a part of the feedback control), As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the state abnormality as disclosed by Yukawa’s variation in embodiment one to suppress abrupt torque variation as mentioned in column 22, lines 9-15.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for other prior arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846